DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
On pages 1-3, Applicant argues that,
“The Office alleges at page 7 of the Office action that Haggerty discloses “determining a pattern recognition region including an area which is not visible within the current image” but Applicant respectfully submits that Haggerty provides no disclosure of actively determining such a pattern recognition region (e.g., the region 18 and/or supplementary view 208). Regardless, while not believed to be required and solely for the purpose of expediting prosecution of the present application, Applicant submits that independent claim 1 is hereby amended to specify that the recited “determining the pattern recognition region” includes “determining coordinates for the pattern recognition region according to a current position of the vehicle” and “receiving a signal indicating an orientation of the vehicle and adjusting the coordinates for the pattern recognition region according to the vehicle orientation.”
The Office alleges at page 9 of the Office action that Haggerty discloses “determining a pattern recognition region comprises determining coordinates for the pattern recognition region according to a current position of the vehicle” but Applicant respectfully submits that Haggerty provides no disclosure with regard to determining coordinates for pattern recognition, let alone determining the coordinates for the pattern recognition region according to a current position of the vehicle.
The Office also alleges at page 9 of the Office action that Haggerty discloses “determining a pattern recognition region further includes receiving a signal indicating an orientation of the vehicle and adjusting the pattern recognition region coordinates according to the vehicle orientation” but Applicant respectfully submits that, notwithstanding Haggerty’s failure to disclose the determining of coordinates for pattern recognition, Haggerty simply provides no teaching or suggestion with regard to the adjusting of a pattern recognition region depending on a signal indicating an orientation of the vehicle. While Haggerty may mention the use of information such as yaw sensor data to track the vehicle’s movement status and to appropriately translate and rotate the stored images used to generate the supplementary view 208 (see, e.g., paragraph [0027] of Haggerty), Applicant notes that, in the disclosure of Haggerty, it is the images that are modified based on such data and not the position/coordinates of the pattern recognition region itself.



In response, Examiner respectfully disagrees and submits that at least in Figs. 2-3, Haggerty clearly teaches determining a pattern recognition region, which is underneath the vehicle (region 208 in Fig. 2). Clearly, such a region is not visible within the current live image and must be determined using, and in this order, both (1) the position of the vehicle (so that to determine at least roughly where the region is located) and (2) orientation of the vehicle (so that to determine the exact boundary of the region – the dashed lines shown in Figs. 2-3). In other words, given a same position of the vehicle, if the vehicle’s orientation is oriented differently (rotating around a reference point), the underneath region coordinates are different. 
Further, in response to Applicant’s argument that “it is the images that are modified based on such data and not the position/coordinates of the pattern recognition region itself,” Examiner respectfully disagrees and submits that the underneath region with coordinates must be determined in order for the images to be modified because without this region, the parts of the images that are to be modified cannot be determined. 
Applicant’s arguments are therefore not persuasive.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations image capture means, display means, storage means, and processing means in this application use the word “means” (or “step”) and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Upon reviewing the written specification of the current application, Examiner finds the structure of the limitations above as follows:
image capture means – as a camera (Fig. 8),
display means - a dashboard mounted display (page 22, lines 20-22),
storage means – a buffer memory (Fig. 8).
processing means – a processor (Fig. 8).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 17 recites, “a computer program product.” 
The examiner notes that the specification fails to describe the recited “computer program product”.  Regardless, one of ordinary skill in the art (e.g. a computer programmer), after having read the disclosure of the present application, would interpret the recited “computer program product” as: (1) a software product, thus being software per se, or (2) a transitory product that can store and transmit computer program code electromagnetically.
Accordingly, the recited “computer program product” as interpreted in (1) or (2) is not a process, a machine, a manufacture or a composition of matter, as defined in 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10-11, 13-18, 20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Haggerty et al. (US 2017/0274822 A1 – hereinafter Haggerty) and Maruoka et al. (US 2018/0089907 A1 – hereinafter – Maruoka).
Regarding claim 1, Haggerty discloses a display method for use in a vehicle, the method comprising: capturing images of a region external to the vehicle, wherein the captured image data comprises a series of image frames ([0022]-[0023] – one or more cameras capturing images of an external scene around the vehicle as a series of image frames to provide a live video feed of the vehicle’s surroundings for display); storing at least a portion of the captured images, wherein the at least a portion of the captured images comprises at least a portion of an image frame ([0023]; [0027]-[0029]; [0050]-[0051] – images representing an area that is underneath the vehicle, which were previously captured, are stored in a memory); determining a position of the vehicle ([0027] – determining a current position of the vehicle); generating a composite image from a current image and a stored image by matching portions of the stored image and the current image ([0024]; [0031]-[0033] – generating a hybrid image by stitching the current images and previously captured images after matching features, edges etc.), wherein generating the composite image comprises: determining a pattern recognition region including an area which is not visible within the current image ([0023]-[0024]; [0026]; [0033] – determining a region underneath the vehicle and not captured by the real-time view), wherein determining the pattern recognition region comprises: determining coordinates for the pattern recognition region according to a current position of the vehicle (Figs. 2-3; [0023]-[0024]; [0026]; [0033] – also see “Response to Arguments” above); and receiving a signal indicating an orientation of the vehicle and adjusting the pattern recognition region coordinates according to the vehicle orientation ([0027] – also see “Response to Arguments” above); and determining a stored image including image data for the environment within the pattern recognition area ([0023]-[0024]; [0026]-[0027]; [0033] – determining a previously stored image corresponding to the area that is underneath the vehicle or outside the current field of view); displaying at least part of the composite image ([0009] – the hybrid image is displayed onto a display device), wherein the composite image comprises a first region generated from the current image and a second region generated from the stored image, the second region not being visible within the current image (Fig. 2; [0023] – the second region from the stored image corresponds to a region outside the view of the current image); and obtaining information associated with the vehicle and displaying a graphical representation of at least one component of the vehicle within the composite image ([0027]; Figs. 2-3 – obtaining vehicle's current movement status, e.g. yaw rate, longitudinal and lateral acceleration, etc. and displaying a graphical representation of the vehicle body, windshield, windows, roof etc. on the display).
However, Haggerty does not explicitly disclose storing an indication of the position of the vehicle with at least a portion of an image frame; and generating the composite image comprises: determining a stored image including image data for the environment within the pattern recognition area based at least partly on the indication of the position of the vehicle stored therewith.
Maruoka discloses storing an indication of the position of the vehicle with at least a portion of an image frame ([0071]; Fig. 10 – storing vehicle position information together with a corresponding image captured at the time); generating a composite image from a current image and a stored image by matching portions of the stored image and the current image ([0092]-[0095] – generating a composite image by seamlessly synthesizing an image showing the underfloor cut-out from a stored image and current images), wherein generating the composite image comprises: determining a pattern recognition region including an area which is not visible within the current image ([0092]-[0095] – determining a region including underfloor area which is not visible within the current image); and determining a stored image including image data for the environment within the pattern recognition area based at least partly on the indication of the position of the vehicle stored therewith ([0094] – selecting from a ring buffer an image based on position information in association with the image).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Maruoka into the method taught by Haggerty to quickly obtain a correct image from the stored images for synthesizing with the current image.
Regarding claim 2, Haggerty also discloses the composite image comprises a 3-Dimensional  representation or a 2-Dimensional representation of the environment surrounding the vehicle and extending at least partially underneath the vehicle (Fig. 2; Fig. 3).
Regarding claim 3, Haggerty also discloses displaying at least part of the composite image comprises generating a 2D representation of at least a portion of the 3D representation and displaying the 2D representation (Figs. 2-3).
Regarding claim 5, Haggerty also discloses matching portions of the stored image and the current image comprises matching overlapping portions of the stored image and the current image ([0024]; [0026]; [0033] – matching features, edges etc.).
Regarding claim 6, Haggerty also discloses matching portions of the stored image and the current image comprises performing pattern matching to identify features present in both the stored image and the current image such those features are correlated in the composite image ([0024]; [0026]; [0033] – matching common features, edges etc.).
([0028]-[0029]); determining a degree of overlap between the first captured image frame and a second captured image frame ([0024]; [0026]; [003]); and for the second captured image frame storing a non-overlapping portion of the second image frame ([0050]-[0051]).
Regarding claim 11, Haggerty also discloses the composite image includes image data from multiple current images representing different views from the vehicle and at least one stored image such that the composite image comprises a contiguous view of at least a portion of the environment surrounding the vehicle and extending underneath the vehicle ([0022]-[0023]; Figs. 2-3).
Regarding claim 13, see the teachings of Haggerty and Maruoka as discussed in claim 1 above, in which Maruoka also discloses the information associated with the vehicle is information associated with the at least one component of the vehicle, the at least one component of the vehicle comprising at least one selected from a group consisting of: a steering system of the vehicle; one or more wheels of the vehicle; a suspension of the vehicle or an engine of the vehicle; and a further mechanical component of the vehicle  (Figs. 10, [0035]-[0044]; [0071]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Maruoka into the display method proposed in claim 1 above to assist the user better in recognizing the operation status of the vehicle.
(Figs. 2-3; [0031]).
Regarding claim 15, Haggerty also discloses the composite image is displayed to be translucent or overlies an internal or external vehicle portion (Figs. 2-3; [0031]).
Regarding claim 16, Haggerty also discloses the image data is obtained from one or more cameras associated with the vehicle and arranged to capture images of the environment surrounding the vehicle ([0022]-[0023] – one or more cameras capturing images of an external scene around the vehicle).
Claim 17 is rejected for the same reason as discussed in claim 1 above.
Regarding claim 18, Haggerty discloses a display apparatus for use with a vehicle, comprising: image capture means arranged to capture images of a region external to the vehicle, wherein the captured images comprise a series of image frames ([0022]-[0023] – one or more cameras capturing images of an external scene around the vehicle as a series of image frames to provide a live video feed of the vehicle’s surroundings for display); a display means arranged to display information ([0009] – a display for displaying a hybrid view comprising a real-time view and the time-delayed view); a storage means arranged to store at least a portion of the captured images, wherein the at least a portion of the captured images comprises at least a portion of an image frame ([0023]; [0027]-[0029]; [0050]-[0051] – images representing an area that is underneath the vehicle, which were previously captured, are stored in a memory); and a processing means ([0009]) arranged to: receive a current image from the image capture means ([0022]-[0023] – receiving a current video feed); cause the storage means to store at least a portion of the captured images ([0027]-[0029]; [0050]-[0051] – storing captured images in a memory); determine a position of the vehicle ([0027] – determining a current position of the vehicle); generate a composite image from a current image and a stored image by matching portions of the stored image and the current image ([0024]; [0031]-[0033] – generating a hybrid image by stitching the current images and previously captured images after matching features, edges etc.), wherein the processing means is arranged to generate the composite image by: determining a pattern recognition region including an area which is not visible within the current image ([0023]-[0024]; [0026]; [0033] – determining a region underneath the vehicle and not captured by the real-time view), wherein determining a pattern recognition region the comprises: determining coordinates for the pattern recognition region according to a current position of the vehicle (Figs. 2-3; [0023]-[0024]; [0026]; [0033] – also see “Response to Arguments” above); and receiving a signal indicating an orientation of the vehicle and adjusting the pattern recognition region coordinates according to the vehicle orientation ([0027] – also see “Response to Arguments” above); and determining a stored image including image data for the environment within the pattern recognition area ([0023]-[0024]; [0026]-[0027]; [0033] – determining a previously stored image corresponding to the area that is underneath the vehicle or outside the current field of view); cause the display means to display at least part of the composite image ([0009] – the hybrid image is displayed by a display), wherein the composite image comprises a first region generated from the current image and a second region generated from the stored image, the second region not being visible (Fig. 2; [0023] – the second region from the stored image corresponds to a region outside the view of the current image); and obtain information associated with the vehicle and display a graphical representation of at least one component of the vehicle within the composite image ([0027]; Figs. 2-3 – obtaining vehicle's current movement status, e.g. yaw rate, longitudinal and lateral acceleration, etc. and displaying a graphical representation of the vehicle body, windshield, windows, roof etc. on the display).
Haggerty does not explicitly disclose the processing means arranged to cause the storage means to store an indication of the position of the vehicle with at least a portion of an image frame; and generate the composite image by determining a stored image including image data for the environment within the pattern recognition area based at least partly on the indication of the position of the vehicle stored therewith.
Maruoka discloses a processing means arranged to cause a storage means to store an indication of the position of the vehicle with at least a portion of an image frame ([0071]; Fig. 10 – storing vehicle position information together with a corresponding image captured at the time), generate a composite image from a current image and a stored image by matching portions of the stored image and the current image ([0092]-[0095] – generating a composite image by seamlessly synthesizing an image showing the underfloor cut-out from a stored image and current images), wherein the processing means is arranged to generate the composite image by determining a pattern recognition region including an area which is not visible within the current image ([0092]-[0095] – determining a region including underfloor area which is not visible within the current image); and determining a stored image ([0094] – selecting from a ring buffer an image based on position information in association with the image).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Maruoka into the display apparatus taught by Haggerty to quickly obtain a correct image from the stored images for synthesizing with the current image.
Claim 20 is rejected for the same reason as discussed in claim 18 above in view of Haggerty also disclosing a vehicle comprising the display apparatus ([0022]-[0023] – the display installed in the vehicle).
Claim 22 is rejected for the same reason as discussed in claim 13 above.
Claim 23 is rejected for the same reason as discussed in claim 13 above.	
Regarding claim 24, Haggerty also discloses adjusting the coordinates for the pattern recognition region according to the vehicle orientation includes taking account of information from sensor data indicating either or both of a pitch of the vehicle and a roll of the vehicle (Figs. 2-3; [0027] – adjusting the coordinates for the pattern recognition region according to the vehicle orientation, as discussed in “Response to Arguments” above, based on vehicles’ current movement status, including taking account of information from sensor data indicating either or both of a pitch of the vehicle and a roll of the vehicle, as further described in [0045]).
Claim 25 is rejected for the same reason as discussed in claim 24 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/HUNG Q DANG/Primary Examiner, Art Unit 2484